FILED
                             NOT FOR PUBLICATION                            OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN CARLOS REYNOLDS,                          No. 09-35867

               Plaintiff - Appellant,            D.C. No. 3:06-cv-06302-KI

  v.
                                                 MEMORANDUM *
MARK METCALF, Sheriff; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS and THOMAS, Circuit Judges.

       The district court properly dismissed the access-to-courts claim because

Steven Carlos Reynolds (“Reynolds”) failed to demonstrate that he suffered an

actual injury as a result of defendants’ alleged conduct. See Lewis v. Casey, 518

U.S. 343, 351 (1996) (a prisoner must show that he suffered actual injury with

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
respect to contemplated or existing litigation in order to establish a violation of the

right of access to the courts); Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir.

2008) (an inmate’s failure to show that a nonfrivolous legal claim has been

frustrated is fatal to his access-to-courts claim).

      The district court properly entered summary judgment as to the conditions of

confinement claims because Reynolds did not exhaust administrative remedies

prior to filing suit. See Woodford v. Ngo, 548 U.S. 81, 90, 93 (2006) (“proper

exhaustion” under 42 U.S.C. § 1997e(a) is mandatory and requires adherence to

administrative procedural rules). We are not persuaded by Reynolds’s contention

that, notwithstanding the references to the jail’s rulebook in his letter of complaint,

he was unaware of the jail’s grievance manual or procedures. See Wyatt v.

Terhune, 315 F.3d 1108, 1119-20 (9th Cir. 2003) (“In deciding a motion to dismiss

for a failure to exhaust nonjudicial remedies, the court may look beyond the

pleadings and decide disputed issues of fact.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Reynolds’s remaining contentions are unpersuasive.

      AFFIRMED.


                                            2                                    09-35867